DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-3 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The Applicant's claim for the benefit of an earlier filing date (7/26/2019) of a foreign application /(JP2019-137819) under the provisions of 35 USC 119(a)-(d) is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit configured to” in claim(s) 1-3. The term “unit[s]” is a nonce term for “means”. In the Applicant’s disclosure at ¶0022 the corresponding structure for a “display unit” is apparently “liquid crystal display screens”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “unit[s] configured to” in claim 1-3. The Examiner has interpreted the “unit[s]” recited in claim(s) 1-3 (with the exception of “display unit”) to NOT invoke 112(f), although not explicitly recited as such, it appears that the unit[s] are referring to hardware components of the system, for example a processor or memory, see Fig 4. 101. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-3 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-3 are directed to a system.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, "An advertisement display management system comprising: an acquisition unit configured to acquire, from a terminal device at a client 5company, an amount of electricity to be purchased for a prescribed period from an electricity generating facility where a renewable energy source is used and which is installed at an airport and data of an advertisement that is to be displayed at the airport during the prescribed period; a calculation unit configured to calculate an emission reduction amount of 10CO2 equivalent to the amount of electricity to be purchased; and a display unit installed at the airport and configured to display the data of the advertisement, the amount of electricity to be purchased, and the emission reduction amount of CO2. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to and/or advertising/marketing or sales activities. The claims appear to be directed to the abstract idea of acquiring and displaying advertisement information to a user, something that is also a common business practice. The Examiner also finds the limitations of “a calculation unit configured to calculate an emission reduction amount of CO2 equivalent to the amount of electricity to be purchased” to fall under mathematical concepts.
Dependent claims 2-3 are considered to be encompassed by the abstract idea for reciting the calculation of a purchase amount for a client (claim 2), and calculating a discount rate (claim 3).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of advertisement display management system comprising: an acquisition unit configured to acquire, a terminal device, a calculation unit configured to calculate, a display unit, and configured to display (claim 1), transmission unit and calculation unit (claim 2, 3), merely recite generic computer components performing generic computer functions, furthermore, the “terminal device” of claims 1-3 can just be any generic computer (see at least 0032-0033 of the Pre-Grant Publication), which does not provide an inventive concept nor does it apply the judicial exception by use of a particular machine.  The display unit can apparently just be a generic liquid crystal display screen which does not provide an inventive concept. The Examiner also finds that the recitation of “electricity generating facility where a renewable energy source is used and which is installed at an airport”
does not provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al (US 2014/0282172 A1), hereinafter “Bull”, further in view of Stephen B. Barrett. National Academies of Sciences, Engineering, and Medicine 2016. Developing a Business Case for Renewable Energy at Airports. Washington, DC: The National Academies Press. https://doi.org/10.17226/22081, hereinafter “Barrett”.

	Claim 1: An advertisement display management system (0038-0039) comprising:
	 an acquisition unit configured to acquire, from a terminal device at a client company (0043, 0049, 0059) an amount of electricity to be purchased for a prescribed period from an electricity generating facility (0082-0083, 0086) and data of an advertisement that is to be displayed at the airport during the prescribed period (0121, “display screen 500 is provided in the visual display 168 and electrical power consumption and savings in various areas of the airport over various periods of time are graphically and textually displayed for the general public”); 
	a calculation unit configured to calculate an emission reduction amount of CO2 equivalent to the amount of electricity to be purchased (0063-0064, “carbon dioxide (CO.sub.2) module 436 calculates savings in terms of carbon dioxide emissions (in pounds) in response to the electricity savings information of the electricity module 434”); 
	and a display unit installed at the airport and configured to display the data of the advertisement, the amount of electricity to be purchased, and the emission reduction amount of CO2 (See Bull at 0039-0040, 0119, see also 0121, 0123). 
	Where Bull discloses an amount of electricity to be purchased for a prescribed period from an electricity generating facility (0082-0083, 0086), it is not clear if Bull is referring to a renewable energy source or not, therefore Bull may not explicitly disclose, where a renewable energy source is used and which is installed at an airport (The Examiner notes that this limitation is immaterial to the claims and is merely describing a location at which the invention is to be used), Barret, however teaches the use of renewable energy at airports (see page 19, first paragraph under section 1.3.2.4). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Barret to include a renewable energy source used at an airport with the system and method for publicly displaying energy consumption and savings of Bull in order to diversify revenue streams to improve cost structures for the airports which have land and structures available for green power sources as taught by Barret at Page 19, Section 1.3.2.4). 
	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Barrett, further in view of Iwasaki et al (JP 2014-207751 A), hereinafter “Iwasaki”.

	Claim 2: Bull in view of Barrett discloses, The advertisement display management system according to Claim 1 further comprising a transmission unit configured to transmit information to the terminal device (0043-0044), it appears that Bull may not explicitly disclose, wherein: the calculation unit is configured to calculate an amount of electricity that can be generated at the electricity generating facility during the prescribed period and the maximum amount of electricity that can be purchased by the client company based on information regarding the weather during the prescribed period; and the transmission unit is configured to transmit information regarding the maximum amount of electricity that can be purchased by the client company to the terminal device before the acquisition unit acquires the amount of electricity to be purchased, Iwasaki, however discloses a system and method for determining an amount of power that can be generated based on climate prediction data to meet predicted demand of a consumer and transmitting such information to the client (0031-0033, 0035, see also 0050).
	The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Iwasaki to calculate an amount of energy that can be produced by a renewable energy source and a purchase amount of a client based on climate data with the system and method for publicly displaying energy consumption and savings of Bull in view of Barrett in order to ensure that the renewable energy source can meet expected demand of the client for the predetermined period of time and to promote efficient power saving behavior (Iwasaki at 0097).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Barrett, further in view of Iwasaki, further in view of Roh et al (US 2013/0046596 A1), further in view of Berkobin et al (US 2016/0086390 A1), hereinafter “Berkobin”.

	Claim 3: Bull in view of Barrett and Iwasaki disclose, The advertisement display management system according to Claim 2, Bull discloses the transmission unit and transmitting information (See at least 0043-0044), however it appears that Bull in view of Barrett and Iwasaki may not explicitly disclose, wherein the calculation unit is configured to calculate, in advance, a discount rate pertaining to a cost for displaying an advertisement at the airport, Roh, however teaches discounting an advertisement cost using a predetermined discount rate (0050). The Examiner finds and understands discounting the cost of an advertisement to be applying a known technique to a known device, method or product ready for improvement to yield predictable results. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of discounting an advertisement cost as taught by Roh with the system and method of publicly displaying energy consumption and savings of Bull in view of Barrett in order to further encourage advertising the energy savings accomplished by using renewable energy sources.
	It appears that Roh may not explicitly teach that the discount rate is in accordance with the amount of electricity purchased by the client, therefore Bull in view of Barrett, Iwasaki and Roh may not explicitly disclose, that the discount rate is in accordance with the amount of electricity to be purchased; and the transmission unit is configured to transmit information regarding the discount rate to the terminal device before the acquisition unit acquires the amount of electricity to be purchased, Berkobin, however discloses a discount based on the amount of electric energy purchased from a facility (0012). 
	The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Berkobin to determine a discount based on an amount of electric energy to be purchased with the technique for discounting an advertisement cost using a predetermined rate as taught by Bull in view of Barrett, Iwasaki and Roh to determine a discount rate based on the amount of energy to be purchased prior to acquiring the purchase amount in order to encourage the client company to purchase additional energy.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622